UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA,

                                                            ORDER
            -against-
                                                        19 Cr. 320 (PGG)

GEORGE PAGAN, a/k/a "tony,

                        Defendant.


PAUL G. GARDEPHE, U.S.D.J.:

              It is hereby ORDERED that any pretrial motions are to be filed by February 18,

2020. A conference will take place on February 19, 2020 at 12:30 p.m. in Courtroom 705 of

the Thurgood Marshall United States Courthouse, 40 Foley Square, New York, New York.

Dated: New York, New York
       January 16, 2020
                                                  SO ORDERED.



                                                  Paul G. Gardephe
                                                  United States District Judge
